        Case 2:19-cr-00447-MHT-JTA Document 60 Filed 06/03/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
         v.                                     )       CASE NO. 2:19cr447-MHT
                                                )              (WO)
ROGER FULLER, JR.                               )

                                FINAL ORDER OF FORFEITURE

         Before the court is the government’s motion for a final order of forfeiture filed on May 25,

2021.

         On November 16, 2020, this court entered a preliminary order of forfeiture (Doc. 38)

ordering defendant Roger Fuller, Jr. to forfeit his interest in a Smith and Wesson, model

Bodyguard, .380 caliber semi-automatic pistol, bearing serial number KAK4955; and live

ammunition.

         Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimant is the defendant. The government gave notice to the

defendant in the indictment (Doc. 1) that it would seek the forfeiture of all property used or

intended to be used in any manner or part to commit and to facilitate the commission of the offenses

in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. §§ 922(g)(1) and 924(c)(1)(A).

        The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant 21 U.S.C. § 853 and 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c), and that the

government has established the requisite nexus between the property and such offenses in violation

of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 924(c)(1)(A).
       Case 2:19-cr-00447-MHT-JTA Document 60 Filed 06/03/21 Page 2 of 2




       Accordingly, it is hereby ORDERED that the government’s motion for a final order of

forfeiture (Doc. 57) is granted as follows:

        1.     The following property is hereby forfeited to the United States pursuant to 21

U.S.C. § 853 and 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): a Smith and Wesson, model

Bodyguard, .380 caliber semi-automatic pistol, bearing serial number KAK4955; and live

ammunition.

       2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this Order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 3rd day of June, 2021.



                                                    /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
